Citation Nr: 1043401	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an amount of non-service connected death pension 
in excess of $37.00 per month as of January 1, 2008, and to non-
service connected death pension as of June 1, 2008.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from May 1940 to October 1945, 
May 1948 to February 1953, and January 1954 to November 1954.  
The Veteran died in May 2007.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which 
granted a non-service connected death pension of $52.00 monthly 
with payment commencing on June 1, 2007, reduced payment to 
$37.00 monthly in January 1, 2008, and terminated payment in June 
1, 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This matter must be remanded for further evidentiary development 
and clarification from the RO.  First, in her notice of 
disagreement, the appellant disagreed with the amount of pension 
she was paid, particularly noting the $37.00 monthly amount she 
was to receive after the reduction of death pension benefits from 
$52.00 to $37.00 on January 1, 2008.  Her VA Form 9 also speaks 
to this issue.  Although the December 2007 award letter noted 
that the reason for this change in amount was a "change in 
income", the RO did not specifically address this issue in the 
statement of the case (SOC).  Instead, the RO limited its 
discussion to the issue of termination of the appellant's death 
pension benefits in June 2008.  
Second, it is unclear from the record in this case whether the 
calculations of the death pension amounts of $52.00 and $37.00 
were correct and whether termination of death pension based on 
excess income in June 2008 was correct.  This is so because it is 
unclear how the RO calculated the appellant's countable income 
and what documents the RO derived certain figures from.  The 
Board notes that income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
surviving spouse's annual countable family income from the 
maximum annual pension rate (MAPR) applicable to the surviving 
spouse's circumstances.  In determining the surviving spouse's 
annual countable family income, payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received, including old age and 
survivor's insurance and disability insurance under Title II of 
the Social Security Act which will be considered income as a 
retirement benefit.  See 38 C.F.R. § 3.262(f) (2009).

Unreimbursed medical expenses in excess of five percent of the 
MAPR may be excluded from an individual's income for the same 12-
month annualization period to the extent that the medical 
expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(iii) (2009).  
Burial expenses paid by a surviving spouse (to the extent such 
burial expenses are not reimbursed by VA) during the calendar 
year following that in which death occurred may be deducted from 
annual income for the 12-month annualization period in which they 
were paid, or from annual income for any 12-month annualization 
period which begins during the calendar year of death--whichever 
is to the appellant's advantage.  Otherwise, such expenses are 
deductible only for the 12-month annualization period in which 
they were paid.  38 C.F.R. § 3.272(h).

In the December 2007 decision, the RO noted that the appellant's 
annual income, Income for Veterans Affairs Purposes (IVAP), was 
$16,000 but after calculating the requisite deductions for 
medical and funeral expenses, her income from July 2007 was 
$15,235.00.  It is unclear where the RO arrived at this number.  
From a review of the record, the appellant's income from June 1, 
2007, to December 31, 2007 was $9,124.50 (1303.50 x 7 months).  
Calculating the increase in monthly SSA benefits, her income from 
January 1, 2008 to May 31, 2008 was $6,667.00 ($1330.40 x 5 
months).  It is unclear how the RO came to the IVAP amount of 
$15,235.00.  On remand, the RO is asked to expressly lay out the 
calculations used to come to this number, to correct any mistakes 
the Board may have made in its calculations done in this 
paragraph and explain why those calculations are incorrect, and 
to cite the authority (VA regulations or manual provisions) or 
instructions that the RO follows in calculating pension benefits.  

Records reflect that funeral expenses equaled $8,186.16 in 2007.  
The records also reflect unreimbursed medical part-B expenses of 
$1,122.00 for 2006 and $1,156.00 for 2007.  It also appears that 
the RO averaged these medical expenses for 2006 ($1156.00) and 
2007 ($1122.00) to equal $1,139.00 of deductible expenses.  In 
the December 2007 decision, the RO indicated that the appellant's 
expenses totaled $9,772.16.  However, it is unclear how the RO 
came to the calculated amount of $9,772.16.  On remand, the RO 
should delineate what dollar amounts can be counted against her 
annual income, and what evidence in the claims file the RO used 
in making its calculations.  

Lastly, there appears to be a discrepancy in the July 2007 
decision as to the effective date of this benefit.  In this case, 
because the claim for non-service-connected death pension was 
received after December 10, 2004, the effective date is the first 
day of the month in which the Veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(3)(i) (2009).  The appellant filed a claim for death 
benefits on July 6, 2007, within one year after the Veteran's 
death in May 2007.  Therefore, under the provisions of this 
regulation, it appears that the effective date should be May 1, 
2007.  However, on page 2 of the decision, the RO indicates that 
death pension benefits were granted from July 7, 2007, yet on the 
first page indicated that the "payment start date" was June 1, 
2007.  

The Board notes that commencement of a period of payment is 
generally the first day of the calendar month following the month 
in which the award became effective.  38 C.F.R. § 3.31.  However, 
there is a specific exclusion from this rule regarding a 
surviving spouse's rate for the month of a veteran's death.  
38 C.F.R. § 3.31(c)(1).  There is an exception to this exclusion 
under 38 C.F.R. § 3.20(b), but the regulations under 3.20(b) and 
(c) involve situations in which the veteran was in receipt of 
pension, and whether the Veteran in this case was in receipt of 
pension is not clear from the record before the Board, although 
the appellant indicated on her application form that the Veteran 
had never made a claim to VA.  

In short, the appellant has expressed disagreement with the 
amount of death pension she was awarded following the Veteran's 
death in this case, and the Board cannot ascertain whether the 
amount of death pension she received was correct or not because 
the record is unclear as to certain amounts involved in 
calculating the benefit, it is unclear as to certain facts 
involved in calculating the benefit and when the benefit should 
have become effective and when payment should have commenced, and 
the explanations about the calculation of the benefit provided in 
the December 2007 decision letter and the March 2009 statement of 
the case are too unclear as to how the benefit was calculated to 
provide any assistance to the Board in its review of this appeal.  
Therefore, this remand is necessary to obtain additional 
information about the calculation of the death pension benefit in 
this case.

Accordingly, the case is REMANDED for the following action:

1.	Explain to the appellant in a letter or 
SSOC how the effective date for the award 
of death pension benefits was determined.  
Specifically, the RO is asked to explain 
what regulation was used to determine the 
effective date as there appears several 
regulations that could be involved.  
(i.e. 38 C.F.R. § 3.400(c)(3) (Effective 
Dates); 38 C.F.R. § 3.31 (Commencement of 
the period of pay); 38 C.F.R. § 3.20 
(Surviving spouse's benefits for month of 
veteran's death).  Further, the RO is 
asked to clarify whether the Veteran was 
receiving pension prior to his death 
which would affect the appellant's death 
pension rate under 38 C.F.R. § 3.20.  

2.	Clarify the evidence relied upon and the 
calculations used to obtain the 
appellant's IVAP, to include the dollar 
amounts for the appellant's annual 
income, reimbursed burial expenses, if 
any, and the unreimbursed medical 
expenses.  The RO should include the 
calculations used and a discussion of how 
these specific numbers (i.e. annual 
income, reimbursed expenses, unreimbursed 
expenses, and IVAP) were obtained.  With 
regard to the latter, the RO should 
specifically state what documents in the 
record were relied upon in determining 
countable income, IVAP, etc.  The RO must 
also cite the manual or regulatory 
authority it has relied upon in making 
its calculations.

3.	If the benefits sought on appeal are not 
granted in full, provide the appellant 
with an SSOC as to the issue of reduction 
of death pension benefits from January 1, 
2008 to June 1, 2008, and not just the 
issue of termination of benefits on June 
1, 2008.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



